Per Curiam.
— The main question argued on this appeal was determined adversely to the appellants by this court in the case of State ex rel. Barber Asphalt Pav. Co. v. Seattle, ante *540p. 370, 85 Pac. 11. The judgment entered by tbe trial court, however, not only canceled the void assessment on the respondent’s property and enjoined its collection, hut it enjoined the city from “collecting or attempting to collect any further amount on account of said improvement.” Since the city has the right to reassess the respondent’s property for its due proportion of the cost of the improvement remaining unprovided for, that part of the judgment quoted is plainly erroneous, and the city should not he embarassed by it in its effort to make a reassessment. The judgment is reversed, and the cause remanded with instructions to modify the judgment in accordance with this opinion.